DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-33 are pending (claim set as filed on 12/04/2020).
Applicant’s election with traverse of Group II directed to the composition is again acknowledged. The method claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, composition claims 12-33 are presented for examination.

Priority
	This application filed on 11/21/2018 has a provisional application no. 62/589,552 filed on 11/21/2017. Therefore, the effective filing date of the application is 11/21/2017.

Examiner’s Response to Amendments/Arguments
Applicant’s claim amendments filed on 12/04/2020 are sufficient, in part, to overcome the previously applied the claim rejections under 35 U.S.C. §102(a)(1) anticipation rejections from the previous non-final office action. Therefore, those anticipation rejections have been withdrawn necessitated by Applicant’s amendments to incorporate the limitations of glycolic acid and potassium hydroxide from dependent claims 13 and 21 into their respective base claims.
not deemed sufficient to overcome the obviousness claim rejections under 35 U.S.C. §103 from the last office action as reprised herein and further explained below.
In response to Applicant’s argument that “there is no suggestion or motivation to combine Watson with Karlsson and Yu” and “In Watson, the pH balancer is included in an amount from about 0.01% to 0.15% by weight of the composition … The concentration disclosed in Watson is smaller from the instantly claimed concentration for potassium hydroxide by at least 33 times (and up to 3000 times smaller)”, this argument is not persuasive because it would have been further obvious to employ or substitute potassium hydroxide such as taught by Watson as the pH balancer in the composition of Karlsson because Karlsson uses sodium hydroxide as a pH balancer (i.e. adjuster or buffer) and Watson establishes that sodium hydroxide and potassium hydroxide as equivalents (also the instant specification at ¶ [0083]). Hence, one of ordinary skill in the art would understand that the interchangeability would be deemed a (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141 (III): Exemplary rationales). Moreover, considering as a whole, the primary reference of Karlsson desires that “the pH of the final formulation may need to be raised to comply with regulatory requirements … Final pHs of formulations are preferably in the range of about 2 to about 6 (e.g. about 3.5 to about 5, e.g. to about 4.5)” (see Karlsson at page 3, lines 31-37) which falls within the claimed pH range of instant claim 16 or similarly desired by Applicant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05(I)).
Furthermore, regarding the concentration, the adjustments of particular conventional working conditions (e.g., concentrations) is deemed a matter of judicious selection and routine differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. However, in this instance, albeit the differences of the potassium hydroxide concentration between the prior art and the claimed invention, it is readily known in the art that the primary purpose or function of potassium hydroxide is intended for its pH regulating effects. Therefore, an ordinary artisan would test various concentrations of potassium hydroxide to achieve the desired pH appropriate for pharmaceutical or regulatory standards.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 14-20, 23, 25, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (WO 2014/140524 A1) in view of Yu (WO 2003/086291 A2) and Watson (US 2007/0248555 A1).
Karlsson’s general disclosure relates to pharmaceutical compositions that are useful in topical application for the treatment of fungal nail infections, in particular onychomycosis (see abstract & page 1, lines 4-5).
Regarding base claims 12 and 23, Karlsson teaches a method for therapeutic treatment of a dermatological condition comprising topically applying to an affected area a therapeutically urea derivative (see page 3, lines 17-28, & pages 4-5, lines 33-10, & claim 6). 
Regarding claims 14-15 and 23 pertaining to the urea, Karlsson teaches the urea-based components are in the range of about 1 % to about 35% (see page 5, lines 19-27).
Regarding claim 16 pertaining to the pH, Karlsson teaches the final pH of formulations are preferably in the range of about 2 to about 6 (see page 3, lines 31-37, & claim 10).
Regarding claims 18-20 and 30-32, Karlsson teaches the urea-based compound may act in part as a keratolytic agent and optionally comprise sulfur-containing amino acids (see page 8, lines 10-14).
However, Karlsson does not particularly teach an embodiment that specifies: wherein the AHA is glycolic acid or potassium hydroxide (claims 12, 14, and 23’s limitations). 
Yu’s general disclosure relates to compositions, methods of making the compositions, and methods of treating cosmetic and dermatological disorders with a composition that includes a molecular complex between urea and a functional substance (see abstract & ¶ [0001]). Yu teaches a topical composition comprising a molecular complex formed between urea and a functional substance comprising at least one hydroxyl group and one carboxyl group; wherein the functional substance include alpha hydroxyacids  (see ¶ [0015], [0038]-[0042], & claim 1). 
Regarding claims 12, 14, and 23’s limitations pertaining to AHA glycolic acid, Yu teaches wherein the hydroxyacid is glycolic acid and has a concentration of from about 2-15% (see ¶ [0070], & claims 3-4 and 11-13).
Regarding claims 14-15, Yu teaches wherein the concentration of urea is within the range of from about 15 to about 40% by weight, based on the total weight of the composition (see ¶ [0024], claims 7-10). 
claim 17, Yu teaches that some hydroxyacids and all polyhydroxy acids and lactones have been found to be antioxidants and can prevent air oxidation of urea composition (see ¶ [0026]-[0027]).
Regarding claim 18, Yu discloses urea at 20% concentration also has been used as a keratolytic agent (see ¶ [0002]). 
Regarding claim 23 pertaining to the formulation, Yu teaches the composition is in the form of a solution, gel, lotion, cream, ointment, shampoo, spray (see ¶ [0062], claim 18). 
Regarding claim 25, Yu discloses urea at concentrations of about 2 to 20% in creams and lotions as a humectant (see ¶ [0003]-[0004]).
Watson teaches a pH balancer selected as potassium hydroxide or sodium hydroxide; moisturizer selected from capric triglyceride; antioxidants selected from vitamin E; emulisifier selected from glyceryl stearate; xanthum gum; preservatives selected from phenoxyethanol  (see ¶ [0027]-[0036], claim 1, & Examples 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage and employ the ingredients of: (i) glycolic acid such as taught by Yu and (ii) potassium hydroxide such as taught by Watson in the composition of Karlsson. Firstly, the ordinary artisan would have been motivated to use glycolic acid is because Yu prefers and specifies glycolic acid’s usage as the alpha hydroxyl acid. Therefore, the use of glycolic acid is deemed merely a simple (a) combining prior art elements according to known methods to yield predictable results, within the guidelines of establishing obviousness (MPEP 2141 (III): Exemplary rationales). Secondly, it would have been further obvious to employ or substitute potassium hydroxide such as taught by Watson as the pH balancer in the composition of Karlsson because Karlsson uses sodium hydroxide as a pH balancer/adjuster/buffer and claim 16. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05(I)). The ordinary artisan would have had a reasonable expectation of success because both Karlsson and Yu are directed to topical compositions comprising urea and alpha hydroxyl acid (AHA) and all of the references are in the same field of endeavor related to pharmaceutical compositions for the treatment of dermatological disorders. 
Furthermore, if not expressly taught by the references, the adjustments of particular conventional working conditions (e.g., concentrations) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. The MPEP at 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. For example, the disclosure of Karlsson establishes the conditions of variable parameters “the skilled person will appreciate that it may be necessary to correspondingly reduce the above-stated preferred concentration ranges of other active components, such as urea based prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).
	 
Claims 13, 21-22, 24, 26-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Yu and Watson as applied to claims 12, 14-20, 23, 25, and 30-32 above, and in further view of Mausner (US Patent no. 5, 571,503), Jones (US 2007/0003486 A1), and/or Gupta (US 2006/0110415 A1) - all previously cited references.
	The combined teachings of Karlsson, Yu, and Watson, herein referred to as modified-Karlsson, is taught above as it pertains to a topical formulation comprising glycolic acid, urea, and potassium hydroxide. 
However, modified-Karlsson does not teach the other limitations or ingredients as set forth by dependent claims 13, 21-22, 24, 26-29, and 33.
Gupta teaches humectants which acts as hygroscopic agents include sodium hyaluronate (see ¶ [0066]); cetearyl alcohol, glyceryl stearate, PEG-100, (see ¶ [0095], [0109]); waxes include squalene, dimethicone, (see ¶ [0067], [0069], Examples). The compositions can additionally contain emollients, humectants, and moisturizing agents (see ¶ [0033]). Gupta teaches anti-inflammatory ingredients or compositions can be selected from Green Tea Extract (Camellia sinensis), Polyphenols (see ¶ [0104], claim 15).
Mausner teaches lipid-soluble component can comprise from 1 to 20 ingredients, each ingredient being selected from the group consisting of cetearyl glucoside; squalane; dimethicone; cetyl alcohol; glyceryl stearate; PEG-100 stearate; caprylic/capric triglyceride; (see col. 2, lines 45-65). 
Jones teaches debriding agents comprising proteolytic enzymes (see ¶ [0012]-[0015]).
It would have been obvious to one of ordinary skill in the art to envisage and employ the pharmaceutical excipients/ingredients such as taught by the tertiary references for the topical composition of modified-Karlsson. To the ordinary artisan, the claimed pharmaceutical excipients/ingredients are considered to be individually well-known, routine, and conventionally used in the pharmaceutical arts. Thus, its usage is deemed merely a simple (a) combining prior art elements according to known methods to yield predictable results, within the guidelines of establishing obviousness; or (b) a simple substitution (MPEP 2141 (III): Exemplary rationales). The ordinary artisan would have had a reasonable expectation of success as all of the references are in the same field of endeavor directed to topical pharmaceutical formulations.
Furthermore, if not expressly taught by the references, the adjustments of particular conventional working conditions (e.g., concentrations) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. The MPEP at 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. For example, the disclosure of Karlsson establishes the conditions of variable parameters “the skilled person will appreciate that it may be necessary to correspondingly reduce prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653